PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE et al.
Application No. 16/796,487
Filed: 20 Feb 2020
For: SESSION MANAGEMENT METHOD BASED ON REALLOCATION OF PDU SESSION ANCHOR DEVICE, AND DEVICE PERFORMING THE SESSION MANAGEMENT METHOD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision regarding your renewed submission under 37 CFR 1.28(c) to accept a fee deficiency, filed October 4, 2021. 

On September 1, 1998, the Court of Appeals for the Federal Circuit held that 37 CFR 1.28(c) is the sole provision governing the time for correction of the erroneous payment of the issue fee as a small entity.  See DH Technology v. Synergystex International, Inc. 154 F.3d 1333, 47 USPQ2d 1865 (Fed. Cir. Sept. 1, 1998).  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.28 is hereby ACCEPTED.

This application/patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this application/patent must be at the undiscounted rate. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.  

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET